Opinion by
Mollison, J.
The president of the petitioning corporation testified that he ordered the feed through a Puerto Rican company which owned and controlled the Dominican exporting firm; that the price as given to him personally by the president of the said Puerto Rican company was $3.50 per bag of 100 pounds; and that he had no reason to suspect that the $3.50 price was abnormal. Ap-praisement was later made at a value of $3.80 per 100 pounds, net, packed. From the entire record the court was satisfied that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.
Cole, J., concurring.